          Case 1:19-cv-05574-AT Document 83 Filed 04/23/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
TAMAS JONAS,                                                       DOC #: _________________
                                                                   DATE FILED: __4/23/2020______
                      Plaintiff,

               -against-                                               19 Civ. 5574 (AT)

NOBLE CONSTRUCTION GROUP, LLC, BLDG 44
DEVELOPERS LLC and BLDG 44 LI LLC, SUFFOLK
CONSTRUCTION COMP ANY INC. and
NOBLE/SUFFOLK, A JOINT VENTURE, LLC,                                        ORDER

                Defendants.
NOBLE CONSTRUCTION GROUP, LLC, SUFFOLK
CONSTRUCTION COMP ANY INC. and
NOBLE/SUFFOLK, A JOINT VENTURE, LLC,

                      Third-Party Plaintiffs,

               -against-

ERIKA SZENTE CUSTOM WINDOW TREATMENT
LLC d/b/a BEACON INTERIORS i/s/h/a WINDOWS
FASHIONS, LLC d/b/a/BEACON INTERIORS,

                Third-Party Defendant.
ANALISA TORRES, District Judge:

        To protect the public health, while promoting the “just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, it is ORDERED pursuant to
Rules 30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this
action may be taken via telephone, videoconference, or other remote means. It is further
ORDERED pursuant to Rule 30(b)(5) that a deposition will be deemed to have taken place
“before an officer appointed or designated under Rule 28” if such officer attends the deposition
using the same remote means used to connect all other participants, so long as all participants
(including the officer) can clearly hear and be heard by all other participants.

       The parties are strongly encouraged to engage in discovery through remote means at
every available opportunity.

       SO ORDERED.

Dated: April 23, 2020
       New York, New York
